United States Court of Appeals
                                                                Fifth Circuit
                                                               F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                    June 19, 2007

                                                            Charles R. Fulbruge III
                                                                    Clerk
                              No. 06-40428
                          Conference Calendar



UNITED STATES OF AMERICA,

                                      Plaintiff-Appellee,

versus

SERGIO GUADALUPE AYALA,
                                      Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                    USDC No. 5:05-CR-1624-ALL
                       --------------------

Before JONES, Chief Judge, and JOLLY and DENNIS, Circuit Judges.

PER CURIAM:*

     Sergio Guadalupe Ayala appeals the sentence imposed

following his guilty-plea conviction for illegally transporting

an alien within the United States.    Ayala argues that the

district court erred by denying him a downward adjustment based

on acceptance of responsibility.

     To qualify for a downward adjustment based on acceptance of

responsibility, the defendant must clearly demonstrate acceptance

of responsibility for his offense.     United States v. Pierce,

237 F.3d 693, 694 (5th Cir. 2001); U.S.S.G. § 3E1.1.

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                             No. 06-40428
                                  -2-

Considerations include whether the defendant truthfully admitted

or did not falsely deny any additional relevant conduct for which

he is accountable under U.S.S.G. § 1B1.3.    Pierce, 237 F.3d at

695.    In reviewing a sentencing court’s determination of

acceptance of responsibility, this court gives “more deference to

the finding than would be given under a clearly erroneous

standard.”    Id.

       The district court did not deny Ayala an acceptance-of-

responsibility reduction because Ayala raised a Sixth Amendment

challenge to the for-profit determination.    Rather, the court

determined that Ayala had falsely denied relevant conduct for

which he was accountable, namely the commission of the offense

for profit.    Ayala’s argument that he should not have been denied

the adjustment based on his Sixth Amendment argument is thus

without merit.

    Ayala’s argument that he did not personally profit from the

offense and thus could not have been denied the reduction is

likewise without merit.    The record supports the determination

that Ayala was going to personally profit from the offense.

Ayala thus falsely denied relevant conduct for which he was

accountable under § 1B1.3.    See Pierce, 237 F.3d at 695.

       AFFIRMED.